UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7079



STEPHAN D. BROOKS,

                                              Plaintiff - Appellant,
          versus


W. T. CULLIGAN; J. W. BOOTH,

                                           Defendants - Appellees,
          and


CHARLOTTE POLICE DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-64-3-2MU)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephan D. Brooks, Appellant Pro Se. Frank Bayard Aycock, III,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephan D. Brooks appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Brooks v. Culligan, No. CA-99-64-3-2MU

(W.D.N.C. filed June 21, 2000; entered June 27, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2